Citation Nr: 0623105	
Decision Date: 08/03/06    Archive Date: 08/15/06	

DOCKET NO.  04-29 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury. 

2.  Entitlement to service connection for residuals of a left 
shoulder injury. 

3.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2003 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama that denied the benefits 
sought on appeal.  The veteran had active service from May 
1964 to May 1967.  

The veteran, after receiving the Statement of the Case, 
limited the issues on appeal in his Substantive Appeal to 
those set forth on the title page of this decision.  


FINDINGS OF FACT

1.  A back disorder was not manifested during service or for 
many years following separation from service, and is not 
shown to be causally or etiologically related to service, 
including an injury the veteran reports he sustained during 
service.

2.  A left shoulder disorder was not manifested during 
service or for many years following separation from service, 
and is not shown to be causally or etiologically related to 
service, including an injury the veteran reports he sustained 
during service.

3.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family, judgment, thinking, or 
mood.  


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  Residuals of a left shoulder injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).

3.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in January 2003 and June 2004.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, or the effective date 
should an increased evaluation for his PTSD be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of the benefits sought, the 
veteran is not prejudiced by the failure to provide him that 
further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  


Service Connection Claims

The veteran contends that he sustained an injury to his back 
and left shoulder when he fell off a tower while in Vietnam.  
The veteran reports that despite his injuries he was required 
to go into the field carrying heavy backpacks during combat 
operations.  The veteran asserts that he has had problems 
with his back and his shoulder ever since the injury he 
sustained in Vietnam.  The veteran also specifically contends 
that he is not claiming service connection for a shoulder 
scar and that his left shoulder scar had nothing to do with 
the fall from the tower during service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a back or shoulder 
disorder during service, and those records do not document 
the injury the veteran reports he sustained to his back and 
shoulder during service.  A report of a physical examination 
performed in April 1964 in connection with the veteran's 
entry into service noted the presence of a 4-inch scar over 
the left deltoid, but the veteran has indicated that this 
shoulder scar was unrelated to his current claim.  In 
addition, at the time of a physical examination performed in 
April 1967 in connection with the veteran's separation from 
service, clinical evaluation of the spine and upper 
extremities was normal, and on the Report of Medical History 
portion of the examination the veteran denied that he ever 
had or currently had a painful or "trick" shoulder or 
recurrent back pain.  

Medical records dated following separation from service 
contain no evidence of any complaints, treatment or diagnosis 
pertaining to the back or left shoulder for many years 
following separation from service.  A private medical record 
dated in December 1986 showed the veteran reported that in 
October 1986 he had been unloading a truck when he felt a 
severe pain in the left side of his back with pain going down 
the leg the following day.  The veteran was diagnosed as 
having a herniated disc at L5-S1 and underwent surgery later 
in December.  While private and VA medical records do not 
appear to diagnose the veteran has having a left shoulder 
disorder, those records do show that in November 2000 the 
veteran reported that he had problems with left shoulder 
discomfort, although no left shoulder disorder was diagnosed 
at that time.  None of the private or VA medical records 
contains any reference to a service injury or the onset of 
back or left shoulder symptomatology during service.  


Service connection for residuals of back and left shoulder 
injuries is not warranted.  The veteran's service medical 
records contained no reference to back or left shoulder 
disorders during service and those records do not 
substantiate the veteran's contention that he sustained an 
injury to his back and left shoulder when he fell from a 
tower.  Significantly, at the time of the veteran's 
separation from service he specifically denied having 
recurrent back pain or problems associated with his 
shoulders.  Furthermore, while the veteran currently has a 
back disorder, there is no medical opinion of record that 
suggests that the veteran's post service back disorder, first 
diagnosed in 1986, was in any way related to service.  

As for the veteran's left shoulder, while it is not clear 
that the veteran currently has a left shoulder disorder as 
private and VA medical records do not diagnose the veteran as 
having such a disorder, assuming that the complaint of left 
shoulder discomfort recorded in the private medical record 
dated in November 2000 constituted evidence of a left 
shoulder disorder, there is no medical opinion of record 
which suggests that the veteran has a left shoulder disorder 
that is in any way related to service.  Therefore, the 
medical evidence is against the veteran's claims for service 
connection.  

Given the medical evidence against the claims, for the Board 
to conclude that the veteran has a back or left shoulder 
disorder that had its origin during service under these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  Simply put, in the absence of 
evidence of a present disability that is shown to be related 
to service, a grant of service connection is clearly not 
supportable.  See Bremer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised that the need to submit medical 
evidence demonstrating both the presence of a current 
disability and of a nexus or relationship between a current 
disability and service by way of correspondence from the RO 
to him, but he has not done so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a current disability and medical evidence of a 
relationship between a current disability and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he currently has back and left shoulder 
disorders that are related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
492 (1992).  

Accordingly, service connection for residuals of a back 
injury and service connection for residuals of a left 
shoulder injury is not established in the absence of 
competent medical evidence demonstrating a relationship 
between a current disorder and service.  


Evaluation of PTSD

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected PTSD, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of background, a rating decision dated in July 2003 
granted service connection for PTSD and assigned a 10 percent 
evaluation under Diagnostic Code 9411 from December 11, 2002.  
A rating decision dated in July 2004 subsequently increased 
the evaluation from 10 percent to 50 percent, also effective 
December 11, 2002.  

Under Diagnostic Code 9411, the currently assigned 50 percent 
evaluation is assigned when there is evidence reflective of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  The 
next higher 70 percent evaluation is contemplated when there 
is evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The evidence for consideration consists of private and VA 
medical records, as well as the report of a VA examination 
performed in May 2003.  After reviewing this evidence, 
however, the Board finds that the veteran does not more 
nearly meet the criteria for the next higher 70 percent 
evaluation.  More specifically, the treatment records and 
examination reports do not demonstrate that the veteran 
manifests symptoms such as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech which 
is intermittently illogical, obscure or irrelevant, that the 
veteran experiences near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, that the veteran has impaired 
impulse control, spatial disorientation or that he neglects 
his personal appearance and hygiene.  

For example, at the time of the May 2003 VA examination the 
veteran was described as casually dressed and alert and 
oriented with good eye contact.  His mood was described as 
all right and his affect was mildly to moderately 
constricted.  His thought processes were coherent.  The 
thought content was also notable for the absence of suicidal 
or homicidal ideation and the examiner indicated that there 
was no overt psychosis.  

In addition, treatment records do not report any clinical 
findings inconsistent with that reported at the time of the 
May 2003 VA examination, and clearly do not report the 
clinical findings contemplated for the next higher 70 percent 
evaluation.  Therefore, the Board concludes that the 
veteran's disability is not shown to manifest occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood.  Therefore, an initial evaluation in excess of 50 
percent is not shown to be warranted.


ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of left shoulder injury is 
denied.

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


